Citation Nr: 0905250	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected hearing loss of the right ear.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a claimed dental 
disorder, to include trigeminal neuralgia.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and August 2005 rating 
decisions issued by the RO.  

The Veteran testified at hearing held at the RO before a 
Hearing Officer in May 2007 and before the undersigned 
Veterans Law Judge (VLJ) in March 2008.  

This case was remanded in April 2008, and has been returned 
for review by the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
dental disorder is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDING OF FACT

VA examinations show that the Veteran's right ear hearing 
loss was productive of no more than level I, level V and 
level VIII hearing loss; total deafness is not shown in the 
left ear so it is considered normal for rating purposes.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected right ear hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.85, 4.86, including 
Diagnostic Code 6100 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Examinations have 
been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The letters 
in March 2004, August 2004, September 2006, and May 2008, 
provided pertinent notice and development information.  

Although all of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

The Board's analysis will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in 
the claims file shows, or fails to show, with respect to the 
claim for increase.  

The record contains statements and testimony by the Veteran 
and reports of his VA examinations conducted in September 
2004, December 2005, and June 2008.  


Entitlement to a compensable rating for right ear hearing 
loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Service connection was granted for right ear hearing loss in 
an August 2001 rating action.  A no percent evaluation was 
assigned for right ear hearing loss, effective in February 
1998.  

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
veteran in the statement of the case.  

Since the Veteran is service connected for only one ear, the 
extent of impairment due to the non-service-connected ear may 
not be considered in the evaluation (absent total bilateral 
deafness).  38 C.F.R. § 4.14; Boyer v. West, 11 Vet. App. 477 
(1998).  If impaired hearing is service connected in only one 
ear, the non-service connected ear is assigned a designation 
of level I.  38 C.F.R. § 4.85 (f).  

The September 2004 VA audiological evaluation report 
indicates that the puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 55, 40, 55, and 50, in 
the right ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 25, 15, 
25, and 50, in the left ear, respectively.  The average 
puretone thresholds for the right ear were 50 decibels and 
28.75 decibels in the left ear.  The controlled speech 
discrimination tests were 96 percent in the right ear and 92 
percent in the left ear.  

At the VA examination in December 2005, the puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
hertz were 55, 40, 50, and 50, in the right ear, 
respectively, and 20, 15, 25, and 45, in the left ear, 
respectively.  The average puretone threshold for the right 
ear was 48.75 decibels and 26.25 decibels in the left ear.  
The controlled speech discrimination test was 60 percent in 
the right ear and 92 percent in the left ear.  

At the VA examination in June 2008, the puretone thresholds 
at the frequencies of 1000, 2000, 3000, and 4000 hertz were 
55, 50, 55, and 60, in the right ear, respectively, and 15, 
15, 30, and 40, in the left ear, respectively.  The average 
puretone threshold for the right ear was 55 decibels and 25 
decibels in the left ear.  The controlled speech 
discrimination test was 44 percent in the right ear and 96 
percent in the left ear.  

The September 2004, December 2005, and June 2008 audiology 
results both show that the veteran's hearing in his right ear 
is consistent with level I, level V, and level VIII hearing, 
respectively.  See 38 C.F.R. § 4.85, Table VI.  

The Board finds that under the schedular criteria, the 
Veteran is entitled to a no percent rating for his service 
connected hearing loss of the right ear.  As noted the left 
ear is considered normal for rating purposes in the absence 
of complete deafness.

The Veteran's representative argues that 38 C.F.R. § 4.10 
imposes upon the medical examiner the responsibility of 
furnishing, among other pertinent information, a full 
description of the effects of a disability upon the veteran's 
occupational and daily activities. 

The Board notes that the VA examiners noted that the effect 
of the veteran's on daily living was that it was bothersome, 
irritating, and he had difficulty understanding conversations 
on the telephone.  In his work post service he was employed 
in office work sales, and it was not noted that hearing loss 
resulted in any time lost from work on this job.  

As the veteran is apparently retired, it may reasonably be 
assumed that he would have problems with employment that 
required any significant degree of oral communication.  

The notations from each examination indicate that the VA 
examiners elicited information from the veteran concerning 
the functional effects (problems hearing conversations) of 
his disability under the ordinary conditions of daily life, 
which is all that the applicable regulatory provisions 
require.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10).

Finally, the Board has considered the application of 38 
C.F.R. § 4.86 [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  See 38 C.F.R. § 4.86.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for the assignment of 
a compensable evaluation for the service-connected right ear 
hearing loss.  



ORDER

An increased, compensable evaluation for the service-
connected right ear hearing loss is denied.


REMAND

The Veteran also asserts that he has submitted new and 
material evidence regarding a claim for service connection 
for a dental disorder.  

In December 2008, the Veteran submitted a copy of his 
substantive appeal (VA Form 9), regarding this issue.  The 
Board notes that this is a copy of an earlier appeal.  
However, it indicates that he wanted to attend a hearing 
before a Veterans Law Judge at the RO.  A hearing has not 
been scheduled and the hearing request has not been withdrawn 
in writing. 

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

The RO/AMC should schedule the veteran 
for a hearing before a Veterans Law Judge 
at the RO in accordance with applicable 
procedures.  If appellant determines that 
he no longer wants a hearing, he should 
so indicate writing to the RO/AMC.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


